Electronically Filed
                                                         Supreme Court
                                                         SCWC-28413
                                                         22-NOV-2011
                                                         09:47 AM
                           NO. SCWC-28413

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             AMY M. LEE,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

        UNITED PUBLIC WORKERS AFSCME, LOCAL 646, AFL-CIO;
          STATE OF HAWAI#I, DEPARTMENT OF PUBLIC SAFETY,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 28413; CIV. NO. 06-1-0227)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J. Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Plaintiff-Appellant’s application for writ

of certiorari filed on October 18, 2011, is hereby rejected.

          DATED:   Honolulu, Hawai#i, November 22, 2011.

R. Steven Geshell for            /s/ Mark E. Recktenwald
Petitioner/Plaintiff-
Appellant on the                 /s/ Paula A. Nakayama
application
                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna